lant kren loar live tive oes stbeor- ce j cor cy s14 or- ge t g0 by area manager sp sec_2p internal_revenue_service te_ge technical_advice_memorandum taxpayer's name taxpayer's address employer_identification_number years involved taxable years ending date and date no conference held legend x issues ‘whether m which is tax exempt under sec_501 of the internal_revenue_code receives unrelated_business_taxable_income under sec_312 from an advertising program as described below facts the members of m are local publishers who publish mewspapers and shoppers circulated free of charge to households in a particular geographic area m's ostensible purpose is to promote the free paper industry in a certain state through education in marketing programs m is supported by members’ dues and revenues from a contract with n for advertising published by m’s members in their newspapers and shoppers cf of sec_2 m entered into an agreement with n as a means of funding member benefits n is a division of o which does business nationwide and reaches over million households throughout the states m and its members have never provided services for any other organization similar ton m assists its members and others in the industry through a variety of programs it organizes educational conferences four times a year m publishes a monthly newsletter for its members it also presents awards for achievements in such fields as art photography news coverage editorials and community services for the two tax years in question m received approximately dollar_figurex and dollar_figurex respectively from the advertising network program the necessary work to administer the program is carried out by n a for-profit entity that sells direct advertising to customers and the member publishers and their employees the two organizations have been in a contractual telationship for an eight-year period the program operates as follows n receives advertisements that are to be placed in members’ newspapers n types assembles and photocopies the advertisements for a mailing which is sent weekly to m’s members the mailing usually consists of anywhere from to ads per week your office has determined that n devoted to hours per week to this activity based on information that we received from m n’s involvement accounts for somewhat less than one-fourth of the total time spent on the activity upon receipt of the mailing each member newspaper must lay out and typeset each ad for publication in its newspaper this requires from to minutes per week for each member publisher m advised us that members out of a total of participated in the n program in and members out of participated in thus the combined time of participating members is approximately hours per week averaging members’ program participation in the two years and averaging and minutes per week accordingly member publishers expend over three-fourths of the time needed to complete this advertising endeavor the individual member publishers do not receive any fees for their services and for the ads in their free papers however m and n each receives a commission of of net advertising proceeds from this program if a member publisher solicits an ad on its own it is entitled to keep of the ad revenues but it is also required to send the remaining to n which in turn will send of the total sale to m and keep the remaining for itself this understanding is memorialized in the working agreement dated date exhibit 9-b exhibit 9-c consists of eight pages of ads from the sunday date edition of the p area shopper it runs the full gamut including services offered by small businesses houses and automobiles for sale employment opportunities financial services lost and found etc law sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption sec_1_513-1 d of the income_tax regulations provides that a trade_or_business is related to exempt purposes only were the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income further it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one for this relationship to exist the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes whether the activities productive of gross_income contribute importantly to such purposes depends in each case upon the facts and circumstances involved sec_512 of the code provides that if an organization the controlling_organization receives directly or indirectly a specified_payment from another entity which it controls the controlled_entity then the controlling_organization shall include such payment as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net unrelated net_loss of the controlled_entity there shall be allowed all deductions of the controlling_organization directly connected with amounts treated as derived from an unrelated_trade_or_business under the preceding sentence revrul_82_139 1982_2_cb_108 holds that the publication of ordinary commercial advertising for products and services used by the legal profession in a bar association's journal is unrelated_trade_or_business under sec_513 of the code however the publication of legal notices is not unrelated_trade_or_business under sec_513 because its purpose is to inform the general_public of significant legal events rather than to stimulate demand for the products or services of an advertiser in united_states v american college of physicians 106_sct_159 the supreme court held that advertising in the journal of the american college of physicians acp does not contribute importantly to the organization’s educational_purposes and therefore is subject_to tax pursuant to the provisions of sections of the code acp is tax exempt under sec_501 of the code its membership is limited to members of the medical profession engaged in practice teaching research and other pursuits in the field of internal medicine or in allied or related specialties acp publishes a journal called the annals of internal medicine the journal contains scholarly articles in the field of internal medicine advertisements of medical products supplies and equipment useful in the practice of internal medicine and notices of positions desired or available advertisements were stacked at the front and behind the editorial content of each issue as is also the custom with medical journals published by commercial organizations advertising space was made available at rates competitive advertising space in their medical journals acp's policy is to accept only those advertisements telating to medical products primarily drugs supplies and equipment useful in the practice of internal medicine preferred advertisements are screened for accuracy and relevance to internal with those charged by commercial organizations for the court held that the journal advertising was unrelated to the organization's educational_purposes however the supreme court rejected the blanket per_se rule advanced by the government ie the position that advertising published by tax-exempt professional journals can never be substantially related to their purpose as stated by the court this is not to say that the college could not control its publication of advertisements in such a way as to reflect an intention to contribute importantly to its educational functions by coordinating the content of the advertisements with the editorial content of the issue or by publishing only advertisements reflecting new developments in the pharmaceutical market for example perhaps the college could satisfy the stringent standards erected by congress and the treasury our emphasis a case that closely followed the holding in american coll is 87_tc_1039 cch dec big_number the court held that the sale of advertising in a trade association's journal was not substantially related t the organization’s exempt purposes where it consisted merely of ordinary commercial advertising and no formal effort was undertaken by the publication to relate the advertising sale program to the organization's purposes f physician sec_2w for federal_income_tax purposes a parent_corporation and its subsidiaries are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities 319_us_436 431_f2d_227 cir that is where a corporation is organized with a bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes britt f 2d pincite however where the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate entity of the subsidiary may be disregarded krivo industrial supply co v national distillers and chemical corp 488_f2d_1098 cir from the above cases as well as others that could be cited it is clear that the activities of separately incorporated subsidiary cannot ordinarily be attributed to its parent organization unless the facts provide clear_and_convincing evidence that the subsidiary is in reality an arm agent or integral part of the parent this is an evidentiary burden that is difficult to overcome in determining whether or not an agency relationship exists between designated parties we have to look at all the relevant facts and circumstances an essential characteristic of an agency relationship is that the agent acts subject_to the principal's direction and control see in re shulman trans enters inc 744_f2d_293 cir the manner in which the parties to an agreement designate their relationship is not controlling see 198_us_424 in 125_f3d_1 cir the court determined that the independent contractors retained by the association a labor_organization tax exempt under sec_501 of the code were egents of the association because they were under its control for purposes of the particular transaction the contractors were retained to publish a yearbook and recruit telemarketers the court found that the association exercised tight control_over the method and manner of solicitation the ingredients of the sales pitch the identity of the solicitors financial aspects of the afrangement the use of its name advertising formats and the contents of the yearbook therefore the activities of the contractors were attributable to the association and its earnings were subject_to the tax imposed by sec_511 rationale it is clear that the ads placed in the newspapers and shoppers of m’s member publishers are of an ordinary commercial nature they do not meet the stringent standards for relatedness to exempt purposes set forth in american college of physicians and related cases further this advertising activity is regularly carried on within the meaning of sec_512 of the code inasmuch as it is conducted on a weekly basis throughout the year thus if the advertising activity was conducted by m or could be attributed to it then the net_income that m received from this activity would be subject_to the tax imposed under sec_511 however based on ail the available information we have concluded otherwise as explained below the individual publisher members of m are not in any sense subsidiaries of m they are clearly not controlled entities within the meaning of sec_512 of the code each of these members carries on its own independent business activities see the holding in the cases of moline properties inc and britt both cited above in addition all the facts and circumstances here point to the finding that the publisher members are not acting as agents of m there is no indication whatsoever that they are subject_to the control or direction of m they participate in the advertising program in question of their own free will there is no evidence of any pressure or coercion on m’s part to induce its members to participate and five members did not participate in further there is no indication that these members were penalized in any way for their non-participation in the program and in point of fact nine members did not participate in n cannot be considered an agent of m with respect to the advertising program while m shares in the revenues from the program it does not control the manner in which n goes about the conduct of the ad program the situation here is in marked contrast to that presented in the case of state police association of massachusetts supra where with respect to publication of a yearbook the exempt_organization retained very tight control_over the method and manner of solicitation by telemarketers the substance of the sales pitch the identity of solicitors financial aspects of the arrangement use of its name advertising formats and finally the contents of the yearbook based on the foregoing we conclude that the advertising placed in m’s members’ publications pursuant to its contract with n is not an sctiv ty which is conducted by m nor can it be considered an indirect activity on the basis of any theory of agency or attribution in our view the amounts in question are in the nature of additional dues payments to m from its members conchusion m does not receive any unrelated_business_taxable_income under sec_5 ax of the code from the newspaper advertising program described above because it does not conduct the activity nor can the activities of its member publishers or the commercial broker n in connection with this program be attributed to m on the basis of any agency relationship m may wish to advise its members that the amounts in question are not taxable to m otf further m’s members ma 'y wish to consider whether they should treat such amounts as part of their taxable_income a copy of this memorandum is to be given to the organization sec_61 k of the code provides that it may not be used or cited as precedent - end -
